Citation Nr: 1816428	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  07-29 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for right shoulder bursitis.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 2005.

This matter came to the Board of Veterans' Appeals (Board) from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for right shoulder bursitis and assigned a noncompensable rating, effective April 1, 2005.

In March 2010, the Board, in pertinent part, denied entitlement to an initial compensable rating for right shoulder bursitis.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 Order, the Court, in pertinent part, remanded this issue for action consistent with a Joint Motion for Partial Remand (JMPR). 

This matter was remanded by the Board in January 2012.  In a January 2012 rating decision, the RO increased the disability rating for the right shoulder bursitis to 10 percent, effective April 1, 2005.

In September 2012, the Board denied entitlement to an initial rating in excess of 10 percent.  The Veteran filed a timely appeal to the Court.  In an April 2014 Memorandum Decision, the Court vacated and remanded the claim for action consistent with the Memorandum Decision.  Subsequently, the Board remanded the claim for an adequate VA examination that assesses the nature and severity of his service-connected right shoulder disability.

In November 2015, the Board granted entitlement to an initial rating of 20 percent for right shoulder bursitis and also remanded the issue for a new VA examination to the current nature and severity of the Veteran's service-connected right shoulder disability.  The matter has since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

Upon review of the record, the Board finds that the issue must once again be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of his claim.

With regard to the for right shoulder bursitis, a new examination and opinion is required because the October 2017 examination of record is internally inconsistent and the examiner did not conduct sufficient testing.  The examiner stated that the Veteran does not suffer from flares of the shoulder in one section of the examination, but in another section of the examination the examiner stated that "[t]he examination is neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare up" and that the examiner would be "[u]nable to say without mere speculation" that "pain, weakness, fatigability or incoordination significantly limit functional ability with flare ups."  Futhermore, VA examiners in January 2015 and February 2012 found that the Veteran experienced flares in his shoulder.  Given these inconsistent findings, a new examination is required.

Additionally, the Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The final sentence of § 4.59 reads "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The October 2017  examination has not met this requirement.  The examiner noted that the Veteran experienced pain on passive range of motion testing and in non-weight bearing testing; however, the examiner did not provide the Veteran's range of motion in either test.  The examination conducted on remand should include all necessary testing.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected right shoulder bursitis. 

The claims file should be made available to the examiner for review in connection with the examination. 

The examiner should provide findings as to the range of motion of the right shoulder, including flexion and extension.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right shoulder is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also comment on the impact of the Veteran's right shoulder bursitis on his ability to work. 

The examiner must provide a complete rationale for all the findings and opinions.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




